Citation Nr: 1606953	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating prior to December 30, 2014, and in excess of 10 percent thereafter, for osteopenia and osteoarthritis of the left knee.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a cervical spine disorder.

4. Entitlement to service connection for a bilateral foot disorder, to include heel spurs and plantar fasciitis.

5. Entitlement to service connection for a right shoulder disorder.

6. Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to December 1988, from November 1989 to July 1996, and from February 2003 to September 2003.  He also had periods of service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a right knee disorder, a cervical spine disorder, a bilateral foot disorder, to include heel spurs and plantar fasciitis, a right shoulder disorder, and acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At the September 2015 hearing, the Veteran requested to withdraw the issue of entitlement to an initial compensable rating prior to December 30, 2014, and in excess of 10 percent thereafter, for osteopenia and osteoarthritis of the left knee.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial compensable rating prior to December 30, 2014, and in excess of 10 percent thereafter, for osteopenia and osteoarthritis of the left knee have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, at the September 2015 hearing, the Veteran withdrew from consideration the issue of entitlement to an initial compensable rating prior to December 30, 2014, and in excess of 10 percent thereafter, for osteopenia and osteoarthritis of the left knee.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to an initial compensable rating prior to December 30, 2014, and in excess of 10 percent thereafter, for osteopenia and osteoarthritis of the left knee is dismissed.


REMAND

As to a cervical spine disorder, at the hearing the Veteran claimed that he first injured his neck around 1994/1995 and then again around 2001 while in the Reserve.

The Veteran's second period of active duty reveals service treatment records from 1995 showing diagnoses of cervical spine musculoskeletal pain, cervical strain, and torticollis, as well as physical therapy for the neck.  The Veteran's third period of active duty indicates that the Veteran suffered from chronic neck pain with post-laminectomy kyphosis C4-C7 and associated spondylosis, a disorder for which he was ultimately discharged.

While the December 2011 VA contract examiner addressed the appellant's second period of active duty, she did not address the third period.  There is currently no entrance examination associated with the claims file for the Veteran's third period of active duty, however, as discussed below, there appear to be outstanding medical records.  Hence, after obtaining any outstanding records, for any cervical spine disorder noted upon entrance into the appellant's third period of active duty in February 2003, the examiner should address whether the evidence shows that the preexisting disability underwent a permanent worsening beyond natural progression.  For any cervical spine disorder not noted upon entrance, the examiner should address whether clear and unmistakable evidence shows that the disorder preexisted the Veteran's entry into active duty and, if so, whether clear and unmistakable evidence show that the preexisting disability did not undergo a permanent worsening beyond normal progression during the active service.

Regarding a bilateral foot disorder, although the Veteran has claimed entitlement to service connection for bilateral heel spurs, the scope of a claim is not limited by a Veteran's lay description of the disorder, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  While the appellant has attempted to relate his current heel spurs to in-service diagnoses of plantar fasciitis, VA treatment records also show current diagnoses of plantar fasciitis, as well as other disorders involving the feet.  As indicated on the title page, the Board has characterized the issue accordingly.

At the hearing, the Veteran stated that his heel spurs initially started while in Panama (November 1991 to December 1993) and that they still bothered him while at Fort Meade (December 1993 to July 1996) and during his subsequent reserve service.

A March 1990 service treatment record shows an assessment of fasciitis.  In November 1994, the appellant complained of right foot pain following a run the day before.  The assessment was rule out stress fracture.  A follow-up examination revealed findings consistent with stress-related changes within both feet to include the possibility of bilateral calcaneal tendinitis and plantar fasciitides but no apparent stress fracture.  A December 1994 record reveals a bone scan indicating calcaneal tendonitis versus plantar fasciitis.  At the April 1996 separation examination, the appellant reported right foot pain and on the summary of defects and diagnoses, the examiner noted plantar fasciitis.

In December 2011, a VA contract examiner diagnosed the Veteran with plantar flexion deformities, degenerative joint disease of the right foot, and a calcaneal spur of the right foot.  The examiner opined that although heel spurs may develop with chronic fasciitis, because she could not confirm a diagnosis of in-service plantar fasciitis based on the records available to her at that time, the appellant's heel spurs were less likely than not related to service.

The RO requested another opinion.  Although an April 2012 VA examiner addressed whether the Veteran's current bilateral heel spurs were related to the in-service treatment for fasciitis, in light of the Veteran's current diagnosis of plantar fasciitis, as well as the multiple current diagnoses noted at the December 2011 examination, the Board finds that an addendum opinion is needed.

As to acid reflux, at the hearing, the Veteran stated that his symptoms began while serving in Panama (November 1991 to December 1993).  He also stated that it began around 2002, while serving in the Reserve.

Service treatment records show multiple instances of gastroenteritis from 1992 to 1995.  At the April 1996 separation examination, the Veteran reported frequent indigestion after meals.

As to the third period of active duty, a May 2003 medical board examination shows that the Veteran reported pain and pressure in chest, as well as nausea and an upset stomach in morning.  The examiner's summary noted heartburn/GERD.  In June 2003, the appellant reported chest pain and burning in stomach.  The medical provider noted a prior medical history of possible acid reflux and that the Veteran currently took Prevacid and Rolaids.  The impression was "abdominal discomfort: likely reflux."  A follow-up visit a few days later showed an assessment of probable GERD.

In April 2014, a VA examiner diagnosed the Veteran with subjective GERD with normal examination and opined that it was less likely than not that his current subjective acid reflux was related to treatment for gastroenteritis because it had resolved in service since the separation exam was negative.  To the extent the rationale relied on the assumption that there was no objective evidence of a current diagnosis of GERD, this is inaccurate; recent VA treatment records show regular treatment for GERD.  Hence, an addendum opinion is required.

As to the right knee, at the hearing, the Veteran claimed that he injured it sometime around 1995 or 1996 while on active duty.  Alternatively, he contends that it is the result altering his gait from his service-connected left knee osteopenia and osteoarthritis.

Service treatment records show complaints of right knee pain as early as October 1990.  In November and December 1991, he was put on a profile for right knee and ankle pain.  A September 1993 service treatment record shows an assessment of a right knee sprain.  An October 1995 service treatment record shows a right knee strain after he twisted his knee while running.  At an April 1996 separation examination, the Veteran reported a history of trick or locked knees.  In the summary of defects and diagnoses, she noted musculoskeletal pain involving the right knee.

While the Veteran was provided with a VA contract examination in December 2012, the examiner determined that there was no pathology to render a current diagnosis.  In December 2014, another VA contract examiner diagnosed the Veteran with right patella spur but noted that prior imaging studies had not shown arthritis.  She opined that the right knee patella spur was less likely than not proximately due to the service connected left knee disorder because there was no documentation that the left knee disability had affected the appellant's gait enough to cause a patella spur.

Significantly, the examiner failed to address a September 2013 VA treatment record showing an x-ray which revealed osteoarthritic changes in the right knee.  Moreover, the examiner failed to provide an opinion addressing whether the service connected left knee osteopenia and osteoarthritis had aggravated the right knee patella spur or osteoarthritic changes.  Nor did she opine as to whether any current right knee disorder was directly related to the injuries noted in service.

Similarly, although an April 2012 VA examiner concluded that the Veteran's in-service right shoulder injuries had essentially resolved in service because there was a normal physical examination and x-ray findings with only subjective pain, a December 2011 VA contract examiner diagnosed the appellant with right shoulder degenerative joint disease based on radiographic findings indicating osteoarthritis.  Hence, as the opinions regarding the right knee and shoulder are inadequate, addendum opinions are required.

As noted above, the Veteran has alternatively claimed that his cervical spine disability, foot disorder, and acid reflux were incurred in or aggravated by his periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Although the claims file contains some service personnel records relating to the Veteran's periods of ACDUTRA and INACDUTRA, including a Chronological Statement of Retirement Points, there is no document that reflects the precise dates on which the Veteran served in an ACDUTRA capacity and those dates on which he served in an INACDUTRA capacity.  This information is crucial in addressing the Veteran's contentions that his disabilities were related by his ACDUTRA and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the National Personnel Records Center and the Army Reserve, in an attempt to verify each and every period of active duty for training, and inactive duty training performed by the appellant.  In this regard a report detailing the appellant's award of reserve retirement points will NOT represent compliance with this instruction.  Rather, each and every date of active duty for training, and inactive duty training must be verified.  If the dates of the appellant's service cannot be determined otherwise, the AOJ must contact the Defense Finance and Accounting Service (DFAS) and request that they review the claimant's pay record to determine the dates and types of military service performed by the appellant.  That is, DFAS must determine for what service periods was the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  Thereafter, obtain any medical records associated with any periods of reserve service.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file in electronic records to the examiners who prepared the most recent etiological opinions described above, or if any of those examiners are unavailable, to another suitably qualified VA examiner.  Each examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) As to the cervical spine, the December 2011 VA contract examiner, or another suitably qualified examiner should address the following:

i. For any cervical spine disorder noted upon entrance into the appellant's third period of active duty, which began in February 2003, does the competent and probative evidence of record show that the preexisting disability underwent a permanent worsening beyond natural progression during this period of active duty?

ii. For any cervical spine disorder not noted upon entrance in February 2003, provide an opinion as to whether clear and unmistakable evidence shows that the disorder preexisted the Veteran entry into active duty.  If so, does clear and unmistakable evidence show that the preexisting disability did not undergo a permanent worsening beyond normal progression during the appellant's active service?

(b) As to the feet, the April 2012 VA examiner, or another suitably qualified examiner should diagnose all current bilateral foot disorders.  For each current disorder, provide an opinion addressing whether it is at least as likely as not that the disorder is etiologically related to service.  In particular, the examiner should address whether the appellant's current plantar fasciitis is etiologically related to his in-service treatment for plantar fasciitis.

(c) As to acid reflux, the April 2014 VA examiner, or another suitably qualified examiner, should address whether it is at least as likely as not that the appellant's current GERD is etiologically related the gastroenteritis noted during the appellant's second period of active duty or the GERD noted in his third period of active duty.

(d) As to the right knee, the December 2014 VA contract examiner, or another suitably qualified examiner, should address whether it is at least as likely as not that the Veteran's current right knee osteoarthritis was caused or aggravated (permanently made worse) by the service-connected left knee osteopenia and osteoarthritis.  The examiner should also address whether any current right knee osteoarthritis or right patella spur is etiologically related to any period of active duty.

(e) As to the right shoulder, the April 2012 VA examiner, or another suitably qualified examiner, should address whether it is at least as likely as not that the Veteran's current right shoulder degenerative joint disease is etiologically related to any period of active duty.

(f) The above examiners should also address, to the extent indicated by any subsequently obtained medical records, whether it is at least as likely as not that any claimed disorder is etiologically related to any period of ACDUTRA or INACDUTRA.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


